OPINION OF THE COURT
Per Curiam.
Moses Eda Osayame has submitted an affidavit dated June 7, *3162007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Osayame was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 14, 1994, under the name Moses Edamwen Osayamwen.
Mr. Osayame avers that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission, including being barred from seeking reinstatement for at least seven years.
Mr. Osayame is aware that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter the Grievance Committee) into allegations that he failed to promptly pay or deliver funds to a client and that he failed to properly safeguard the funds in his attorney trust account.
Mr. Osayame’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the New York Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). Mr. Osayame acknowledges the continuing jurisdiction of the Court to make such an order. He is aware that any order issued pursuant to that statute could be entered as a civil judgment against him and he specifically waives the opportunity to be heard in opposition, as afforded by Judiciary Law § 90 (6-a) (f).
The Grievance Committee submits that Mr. Osayame’s resignation appears to conform with 22 NYCRR 691.9 and urges its acceptance.
Under the circumstances, the proffered resignation is accepted, Moses Eda Osayame, admitted as Moses Edamwen Osayamwen, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Miller, Schmidt, Crane and McCarthy, JJ., concur.
Ordered that the resignation of Moses Eda Osayame, admitted as Edamwen Osayamwen, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Moses Eda Osayame, admitted as Moses Edamwen Osayamwen, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*317Ordered that Moses Eda Osayame, admitted as Moses Edam-wen Osayamwen, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Moses Eda Osayame, admitted as Moses Edamwen Osayamwen, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Moses Eda Osayame, admitted as Moses Edamwen Osayamwen, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).